Citation Nr: 0203290	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  96-00 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an initial compensable rating for a stress 
fracture of the right tibia.

3.  Entitlement to an initial compensable rating for a stress 
fracture of the left tibia.

(The issue of entitlement to an initial compensable rating 
for stress fracture of the left femur will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to March 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Albuquerque, New Mexico, Department of Veterans' Affairs (VA) 
Regional Office (RO) which, in pertinent part, denied 
entitlement to service connection for a bilateral knee 
condition, and granted entitlement to service connection for 
stress fractures of the right and left tibias and left femur, 
and assigned each a zero percent evaluation, effective from 
March 9, 1994.

This matter was previously before the Board in July 1997 at 
which time the Board denied a claim of entitlement to service 
connection for a right wrist disability and remanded the 
remaining issues for additional development.  In September 
1999 and March 2000 the RO affirmed the denial of entitlement 
to service connection for a bilateral knee condition, and 
entitlement to compensable evaluations for stress fractures 
of the right and left tibias and left femur.

This matter was again before the Board in November 2000, at 
which time the Board dismissed a claim of entitlement to 
service connection for a left knee disorder pursuant to the 
veteran's request to withdraw his appeal on that issue and 
remanded the case on the remaining issues for additional 
development.  Lacking the veteran's cooperation, the 
requested development could not be completed and the case has 
been returned to the Board.   

In regard to the claim for a higher rating for stress 
fracture of the left femur the Board is providing separate 
notice to the veteran of its intent to consider regulations 
not considered by the RO.  When this is completed and the 
veteran has had opportunity to respond, the Board will 
prepare a separate decision addressing this issue.  See 67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)   

The Board is cognizant of the fact that the veteran has 
appealed the disability ratings initially assigned following 
the grant of service connection.  Thus, in accordance with 
Fenderson v. West, 12 Vet. App. 119 (1999), the issues 
regarding increased ratings have been re-characterized as set 
forth on the cover page.  


FINDINGS OF FACT 

1.  All notice and assistance necessary for an equitable 
disposition of this appeal have been provided to the extent 
possible in light the veteran's failure to report without 
good cause shown for examination by VA and his failure to 
respond to a request regarding additional medical evidence.  

2.  Any in-service right knee disorder, including iliotibial 
band tendinitis, resolved prior to the veteran's separation 
from service.

3.  There is no diagnosis of a current a right knee disorder, 
including iliotibial band tendinitis.  

4.  The probative evidence shows that the veteran's stress 
fractures of the right and left tibias are manifested by 
subjective complaints, with negative X-ray findings, no 
competent evidence of malunion with slight knee or ankle 
disability, normal knee extension, and, at most, limitation 
of flexion not meeting the zero percent criteria under the 
knee flexion code.  

CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The criteria for initial compensable evaluations for 
stress fractures of the right and left tibias have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260. 5261, 5262 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
law.  VA has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in, Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000), (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.  The duty to notify has been satisfied as the veteran 
has been provided with notice of what is required to 
substantiate his claims.  

Furthermore, by virtue of rating decisions, Statement of the 
Case (SOC), and Supplemental SOCs (SSOC) issued during the 
pendency of the appeal, the veteran was given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate his claims.  He also was provided with the 
laws and regulations pertaining to service connection and 
disability ratings.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The Board has considered the argument concerning the RO's 
failure to issue an SSOC subsequent to the November 2000 
Board remand.  In pertinent part, 38 C.F.R. § 19.31 provides 
that an SSOC will also be issued following development 
[emphasis added] pursuant to a remand by the Board.  In this 
instance, there was no subsequent development of the 
veteran's claim after the November 2000 remand.  The veteran 
failed to report for VA examinations scheduled pursuant to 
the November 2000 remand and he did not identify any medical 
treatment as advised by the remand.  Moreover, there has been 
no additional evidence received by the RO from the veteran or 
his representative since the November 2000 remand.  Thus, it 
was not necessary for the RO to issue an SSOC in regard to 
the issues being decided in this decision before returning 
the case to the Board inasmuch as there was nothing to 
address.  Accordingly, the veteran is not prejudiced by the 
Board's appellate review of these matters.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified and authorized by him to be 
obtained.  Service medical records have been obtained.  In 
addition, the veteran underwent VA examinations in April 1994 
and February 2000.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)).  The veteran has not identified any 
pertinent evidence that is not of record.



Pursuant to the Board's November 2000 remand, the RO 
scheduled the veteran for additional VA medical examinations 
in April, August and September 2001.  An examination 
scheduled for April 2001 was canceled as notification of the 
examination had been returned as undeliverable.  The August 
and September 2001 examinations were canceled when the 
veteran failed to report.  Notice of those examinations was 
sent to a different address for the veteran and there is no 
indication in the claims file that those notices were not 
received.  The Court has held that absent evidence that the 
veteran notified VA of a change of address and absent 
evidence that any notice sent to the last known address had 
been  returned as undeliverable, VA is entitled to rely on 
that address.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996); 
see also Hyson v. Brown, 5 Vet. App. 262 (1993).  Although 
correspondence sent to the veteran at the same address in 
mid-December 2001 was returned by the US Postal Service for 
an unspecified reason, that was months after the dates of the 
scheduled examinations.

Moreover, the veteran has not expressed willingness to report 
for any new VA medical examinations.  In this regard, he is 
reminded that the VA's duty to assist him is not a one way 
street; he also has an obligation to assist in the 
adjudication of his claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Additionally, he has not indicated the 
existence of any relevant evidence that has not already been 
requested and/or obtained by the RO and did not respond to a 
request for him to identify additional medical evidence as 
stated in the last remand.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001);  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).   

Based on the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist as mandated by the 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  

The Board acknowledges further that when, as here, a claimant 
fails to report for an examination in connection with an 
original compensation claim, the claim shall be 

rated based on the evidence of record.  38 C.F.R. § 3.655 
(b).  In Hyson, supra, the Court pointed out that the VA must 
show that the veteran lacked "adequate reason" [see 38 C.F.R. 
§ 3.158(b)], or "good cause" [see 38 C.F.R. § 3.655] for 
failing to report for the scheduled examinations.  In this 
case, there is nothing in the record demonstrating that the 
veteran had "adequate reason" or "good cause" for failing to 
report to the August and September 2001 scheduled 
examinations.  Furthermore, the veteran was advised in the 
September 1999 SSOC that failure to report for a scheduled 
examination may have adverse consequences to his claims.  See 
38 C.F.R. § 3.655; see also Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  Consequently, the Board shall proceed with 
an evaluation of the veteran's claims on the evidence of 
record.  38 C.F.R. § 3.655(a) (b) (2001).

Factual Background

Service connection for a right knee disorder

Service medical records include a report of the March 1993 
enlistment examination, which revealed normal findings 
regarding the veteran's lower extremities and other 
musculoskeletal system.  On his medical history report, he 
indicated that he had had painful joints, but this was 
referable to his right wrist.

In June 1993, the veteran was seen for a complaint of right 
knee pain of insidious onset.  He reported that he had fallen 
out of church and noticed pain as he walked.  The pain 
worsened as the day progressed.  The pain was primarily on 
the outside of the knee and slightly on the inside and it 
reportedly started out as tightness and then hurt.  
Examination revealed an antalgic gait, no effusion or joint 
laxity, no tenderness and mild tenderness to palpation along 
the iliotibial band track.  The diagnosis was iliotibial band 
(ITB) tendinitis.  It was recommended that he be placed on 
limited duty for seventeen days.  

In July 1993 he was seen for a refill of medication for ITB 
tendinitis.  When he was seen in physical therapy in August 
1993 in regard to his lower extremities, he complained of 
intermittent pain to the right knee.  There was no pertinent 
diagnosis.  

In a November 3, 1993 medical record, it was noted that the 
veteran had had some intermittent pain of the right knee and 
thigh.  Examination of the knee showed negative findings.  A 
November 12, 1993 sports medicine clinic record reflects that 
the both knees had motion from zero to 130 degrees.  The 
veteran's gait was intact and his patellar reflexes were 
bilaterally equal.  In addition, the November 1993 report of 
a Medical Board reflects that the veteran underwent 
examination with regard to a left tibia stress fracture.  On 
physical examination his gait was normal and his knees were 
without discomfort and had full range of motion.

In April 1994, approximately one month following the 
veteran's discharge from service, he underwent a VA general 
medical compensation examination.  He reported that in June 
1993, he began having pain in both knees.  It was noted that 
he had no history of acute trauma and no fractures or 
dislocations and that military physicians had diagnosed 
tendinitis involving both knees.  The veteran further 
reported that he had had to use a knee brace on the right 
knee for three days.  He stated that he continued to have 
pain in the knees about twice per week and pain on prolonged 
walking and on running.  Examination revealed mild stiffness 
of the knees, no limitation of knee motion, 1+ crepitation, 
and no joint laxity, quadriceps atrophy or effusion.  There 
was minimal pain on motion involving both knees.  X-rays of 
the knees revealed normal findings.  The clinical diagnosis 
was patellar tendinitis involving both knees.

In December 1994 the RO denied entitlement to service 
connection for a bilateral knee condition, characterizing the 
issue as service connection for patella tendinitis of both 
knees.  All of the evidence was considered by the RO and the 
veteran was notified that service connection had been denied 
for a bilateral knee condition.  The veteran timely filed a 
notice of disagreement and a substantive appeal.  In his 
substantive appeal, he contended that the bilateral knee 
condition was improperly diagnosed by the VA doctor and that 
according to service records it was actually iliotibial 
tendinitis.  He argued that that condition caused knee pain 
during and after strenuous activity, resulted in limited 
movement of joints, prevented any running, and limited 
walking to short distances.

The veteran underwent a VA examination in February 2000.  It 
was noted that the remand notes and claims file were 
reviewed.  Active range of motion of the knees was from zero 
to 127 degrees, bilaterally, without ligamentous laxity, 
effusion or tenderness to palpation.  Radiographic studies of 
the knees were normal.  There was no diagnosis pertaining to 
the knees.  The veteran subsequently scheduled for VA joint 
examinations and he failed to report without explanation.  

Increased evaluations for stress fracture of the right and 
left tibias 

Service medical records show that in August 1993 the veteran 
was seen with complaints of right shin pain for the previous 
three weeks.  A bone scan showed a stress fracture of the 
right and left tibias.  X-ray findings included stress 
fracture of the right tibia. 

The veteran was seen on subsequent occasions for lower 
extremity complaints, with diagnoses of bilateral tibial 
stress fractures.  In September 1993 it was reported that he 
had decreased leg pain and had walked pain free, with only 
mild pain for five minutes after standing for a prolonged 
period.  Each day for seven days, he had taken a one-mile 
walk.  It was noted that he was ready to start a running 
protocol.  The pertinent diagnosis was resolving stress 
fractures of the tibias.  

Follow-up examination reports of the bilateral tibia stress 
fractures in October 1993 note that the veteran had run one 
and a half miles.  It was also reported that he had run too 
much and had had increased pain of the lower extremities.  On 
examination on October 15, 1993, his gait was not antalgic.  
There was tenderness to palpation of the mid-shaft of the 
tibias.  Range of motion was within normal limits and manual 
muscle test was 5/5.  The diagnosis was multiple stress 
fractures of the lower extremities.

A November 1993 Medical Board report notes a diagnosis of 
left tibia stress fracture.  It was noted that on physical 
examination, the veteran had a normal gait with no evidence 
of antalgia.  His hips, knees and ankles were without 
discomfort and had full range of motion.  Palpation of both 
tibias showed slight tenderness - greater on the left than on 
the right.  X-rays showed no evidence of bony abnormality of 
the tibias/fibulas.  The diagnosis was left tibia stress 
fracture, which did not exist prior to enlistment.  It was 
recommended that the veteran continue in a limited duty 
status with no marching, physical training, running or 
prolonged standing or walking.  In December 1993, a Physical 
Evaluation Board determined that the veteran was unfit for 
duty due to a left tibia stress fracture.  

At a VA compensation examination in April 1994, the veteran 
reported that he had injured both tibias during military 
exercises in July 1993 and had had daily pain since then.  
The pain was greater when he stood or walked for prolonged 
periods.  On examination, there was mild tenderness to 
palpation involving the anterior aspect of both tibias.  The 
examination was otherwise unremarkable.  The diagnosis was 
stress fracture involving both tibias by bone scan.  X-rays 
revealed no evidence of fracture or dislocation.  The 
impression was normal examination. 

In December 1994 the RO granted entitlement to service 
connection for stress fractures of the right and left tibias 
and assigned each a zero percent disability evaluation, 
effective from March 9, 1994, the day following the veteran's 
separation from service.  The veteran timely filed a notice 
of disagreement and a substantive appeal.  In his substantive 
appeal, he contended that residuals of the stress fractures 
to his right and left tibias had caused more than tenderness 
on palpation; he had experienced shin splints once a month or 
more and was in pain to the extent that he was sometimes 
unable to drive or walk.

In February 2000 the veteran underwent VA bones examination.  
It was noted that the remand notes and claims file were 
reviewed.  Examination revealed that there was mild 
tenderness along the posterior medial aspects of both tibias.  
The diagnosis was bilateral tibial stress fractures, 
resolved, now with bilateral tibial periostitis with symptoms 
exacerbated by increased activities.  Radiographic studies of 
the tibias were normal.  The clinical examiner commented that 
there was no known relationship between tibial stress 
fractures and tibial periostitis.  He expressed the opinion 
that, without viewing the veteran's original bone scan, the 
veteran's current intermittent symptoms were related to his 
short military service.  He commented further that multiple 
stress fractures induced by a short period of increased 
activity might be related to endocrinopathy.


Criteria
Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Where the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Determinations of service connection are based on a review of 
the entire record. 38 C.F.R. § 3.303 (2001).  The credibility 
of the evidence is not presumed at the merit stage.  Hickson 
at 253; see also Pond v. West, 12 Vet. App. 341, 346 (1999).  
As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the current severity of the disorder.  The Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it is possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).

The Court has acknowledged that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

Pursuant to Diagnostic Code 5260 limitation of flexion of a 
leg is rated zero percent when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

Pursuant to Diagnostic Code 5261 limitation of extension of a 
leg is rated zero percent when limited to 5 degrees, 10 
percent when limited to 10 degrees, 20 percent when limited 
to 15 degrees, and 30 percent when limited to 20 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

Under Diagnostic Code 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace warrants a 40 percent 
evaluation.  Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent evaluation 
is provided.  Where there is malunion of the tibia and 
fibula, with moderate knee or ankle disability, a 20 percent 
evaluation is provided.  Where there is malunion of the tibia 
and fibula, with slight knee or ankle disability, a 10 
percent evaluation is provided.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2001).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2001).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2001).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2001); See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca, supra at 
206.

It is provided that when entitlement or continued entitlement 
to a benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc. 38 C.F.R. § 3.655(a).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§  3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis
Service Connection Right Knee Disorder

As noted earlier, the Court has held that in order to prevail 
on the issue of service connection, there must be medical 
evidence of a current disability; medical or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease.  See Hickson, supra.

The evidence shows that during service the veteran complained 
of right knee pain on a few occasions.  He was diagnosed with 
iliotibial band tendinitis which, as is apparent from the 
diagnosis, involves a tendon rather pathology of a bone.  In 
any event, examination of the knee in November 1993 showed 
negative findings and according to a Medical Evaluation Board 
report, also in November 1993, the veteran's knees were had 
full range of motion and no discomfort.  Thus, the despite 
the prior diagnoses of iliotibial band tendinitis and the 
veteran's in-service medical complaints of right knee pain, 
by the time of the Medical Board report, that condition was 
no longer manifested.  

On VA examination in April 1994, the only knee abnormalities 
noted were 1+ crepitus, mild stiffness and minimal pain on 
motion.  The knees had full range of motion with no effusion, 
atrophy or joint laxity and X-rays were normal.  
Nevertheless, there was a diagnosis of bilateral patellar 
tendinitis.  When the veteran's knees were again examined in 
February 2000, no knee disorder was diagnosed.  Although the 
Board sought to obtain additional medical evidence regarding 
any right knee disorder when it remanded the case in November 
2000, the veteran failed to report for examination.  Thus, 
the claim must be decided on the evidence of record.  See 
38 C.F.R. § 3.655.  

The Board notes the veteran's contention that 
characterization of his knee claim as being for 
patellofemoral tendinitis is incorrect and that it should be 
iliotibial band tendinitis.  The RO appears to have relied on 
the diagnosis of patellofemoral tendinitis made by the April 
1994 VA examiner.  To the extent that the veteran disagrees 
with the April 1994 diagnosis, he has neither provided nor 
identified any medical evidence to showing that the diagnosis 
was wrong and as a lay person he is not competent to make a 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(a)(2)).  In any 
event, in December 1994 the RO considered all of the evidence 
and denied the claim of service connection for a knee 
disability on the basis that the tendinitis noted in service 
was shown to have resolved before separation and was not a 
chronic disorder.  

It was not until the April 1994 VA examination that patellar 
tendinitis was noted, almost six months after the last in-
service evidence of knee problems, and by the time of the 
February 2000 VA examination no right knee disorder was noted 
or diagnosed.  Thus, based on the evidence of record, there 
is no competent evidence of a current right knee disability 
for which service connection might be granted.  

Based upon the foregoing, entitlement to service connection 
for a right knee disorder must be denied.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a right knee disorder.  Gilbert, supra at 53.


Stress Fracture of the Tibias

The veteran is appealing the original assignment of zero 
percent disability ratings for stress fracture of the right 
and left tibias.  In such cases, separate evaluations must be 
assigned for separate periods of time if warranted by the 
competent evidence of record during the pendency of the 
appeal, a practice known as "staged" ratings.  Fenderson, 
supra; Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  There 
is no indication that there is additional available evidence 
that has not been obtained and would be pertinent to the 
present claim.  In that regard, when the case was remanded in 
November 2000 the veteran was advised to identify all recent 
VA and private treatment and to authorize the release of his 
medical records, and he was to be afforded a VA examination 
of the lower extremities.  He provided no information 
regarding any medical treatment and failed to report for VA 
examinations without showing good cause.  Thus, evidence 
which might have supported his claim could not be obtained, 
and no further development is required in order to comply 
with VA's duty to assist.  

The veteran essentially claims that his service-connected 
stress fractures of the right and left tibias are more severe 
than the zero percent ratings reflect.  

In December 1994 the RO granted service connection for stress 
fractures of the right and left tibias and rated each under 
38 C.F.R. § 4.71a, Diagnostic Code 5262.  Where, such as in 
this case, the schedule does not provide a zero percent 
evaluation for the applicable diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.  
In order to warrant an evaluation of 10 percent (the minimum) 
under Diagnostic Code 5262, the competent evidence must show 
malunion of the tibia and fibula with slight knee or ankle 
disability.  Such is not shown by the competent evidence in 
this case. 

The evidence shows that although stress fractures of the 
right and left tibias were diagnosed during service, by the 
time of a November 1993 orthopedic clinic visit, range of 
motion of each knee was from zero to 130 degrees and all 
other physical findings regarding the lower extremities were 
normal other than "tenderness" to palpation of the right 
anterior proximal tibia and the left anterior mid tibia.  
According to the Medical Board report, there was slight 
tenderness of the right and left tibias (left greater than 
right).  However, there was no X-ray evidence of bony 
abnormality in either tibia, and the only diagnosis noted in 
the Medical Board report was left tibia stress fracture.   

VA examination of the tibias in April 1994 was unremarkable 
except for mild tenderness to palpation of the anterior 
aspect of both tibias.  X-rays showed no evidence of fracture 
or dislocation.  On VA examination in February 2000, x-rays 
of the tibias again were normal and the diagnosis was 
bilateral tibial stress fractures resolved.  Although 
bilateral tibial periostitis was also diagnosed, the examiner 
specifically commented that there was no known relationship 
between tibial stress fractures and tibial periostitis.  
Although the Board had remanded the case in part to afford 
the veteran an additional examination of his lower 
extremities, he failed without good cause to report.  He also 
did not identify any medical care for his disability as he 
was requested to do.  Thus, the case must be decided on the 
evidence of record.  

As to whether a compensable rating is warranted for either 
tibia, there is no competent evidence of malunion or nonunion 
of either tibia so as to warrant a compensable rating under 
Code 5262.  In fact, there is no post-service radiographic 
evidence of any tibia abnormality and even during service the 
medical evidence did not show that stress fracture of either 
tibia resulted in nonunion.  Additionally, there is no 
competent evidence of limitation of flexion or extension that 
meets the criteria for compensable evaluations under 
Diagnostic Code 5260 or 5261.  In fact, the veteran has had 
full extension of the leg and any limitation of flexion, if 
indeed present, has not met even the zero percent criteria of 
Code 5260.  

The Board acknowledges the veteran's subjective complaints of 
pain associated with his service-connected tibia disabilities 
and has considered whether he is entitled to a higher 
disability evaluation for either tibia under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra.  However, the 
available evidence does not show that his subjective 
complaints, in the absence of supporting objective findings, 
warrant a compensable rating for either tibia.  Had he 
identified evidence of medical treatment or reported for the 
scheduled examination, the outcome might have been different.  

Since the evidence shows that the veteran's disabilities do 
not warrant evaluations higher than the zero percent 
assigned, there is no basis for application of the provisions 
of Fenderson, supra.  The preponderance of the evidence is 
against the claims.  Gilbert, supra.

The Board has considered all pertinent sections of 38 C.F.R., 
Parts 3 and 4 as required by the Court in Schafrath, supra.  
In this case, the Board finds no provision upon which to 
assign a higher rating.  


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to an initial compensable rating for a stress 
fracture of the right tibia is denied.

Entitlement to an initial compensable rating for a stress 
fracture of the left tibia is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

